Citation Nr: 1309252	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The appellant did not request a hearing before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purposes of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. § 5101(a); American Recovery and Reinvestment Act, Section 1002, Pub. L. No. 111-5 (Enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Here, though, as it is the law, not the facts, which is dispositive of this appeal, the duties to notify and assist imposed by the VCAA are not for application in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters regarding questions limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certification of service is binding on VA, the Board's review is limited to interpreting the pertinent laws and regulations. 

The law therefore is dispositive of this appeal, and basic entitlement to the one-time payment from the FVEC Fund is precluded based upon the appellant's lack of qualifying service.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

FVEC Fund Criteria

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the majority of those who served in the above units did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107 (West 2002 & Supp. 2012).

The particular benefit claimed in this case originated on February 17, 2009, with the American Recovery and Reinvestment Act to promote "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  This legislation established the FVEC Fund, which is charged with providing one-time payments to eligible persons in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-02 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  This includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander-in-Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 (1945)).  Additionally, the person must have been discharged or released from that service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-02 (2009).

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101 (West 2002 & Supp. 2012), in the administration of the provisions, except to the extent otherwise provided. 

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence, and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2012).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements:  (1) service of four months or more; or (2) discharge for disability incurred in the line of duty; or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

Findings by the service department verifying or ruling out a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider his or her claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3d 747 (Fed. Cir. 1997).

Analysis

The appellant contends that he served as a member of a guerilla unit in the Philippine Commonwealth Army, in the service of the United States Armed Forces, during World War II, beginning in October 1942 and ending in either February 1945 or May 1945.  

In June 2010, the NPRC, which is a military records repository, certified that the appellant had no such service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The NPRC based each of its certification information supplied by the appellant, including his reported name, date and place of birth, dates of purported service, parentage, and claimed unit of assignment.  In April 2012 and October 2012, respectively, after the submission of additional information by the Veteran, the NPRC recertified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant has submitted no documentation adequate to refute the NPRC's certification.  In January 2010, the appellant submitted affidavits from individuals who claimed to have served with the appellant; and letters from the Philippine Veterans Affairs Office (PVAO), indicating that the appellant was in receipt of PVAO benefits due to his service as a guerilla during World War II.  In a February 2011 statement, the appellant indicated that the United States Embassy in the Philippines had granted him United States citizenship due to his World War II service.  In a November 2011 statement, the appellant suggested that his service personnel records might have been lost in transit to the NPRC.  Unfortunately, none of the documents or statements submitted by the appellant meet the requirements of 38 C.F.R. § 3.203.  The Board notes that the PVAO documents submitted by the appellant were not issued in conjunction with any United States service department and the PVAO maintains their own standards and regulations for determining veteran status apart from VA.  Although the Board has noted the appellant's lay statements in support of his claim, the Board is bound by the "no service" certification by the service department.  38 C.F.R. §§ 3.40, 3.41 (2012); Duro, 
2 Vet. App. at 532.  Indeed, this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, at 532.  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  NPRC has duly considered the appellant's application for VA benefits and, in response, certified that he had no qualifying active military service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, and the Board is bound by this certification.  If, as here, the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).

Accordingly, the Board finds that the appellant did not have recognized active service that would confer on him veteran status, and eligibility for the one-time 
payment from the FVEC Fund.  Therefore, this claim must be denied.




ORDER

The claim for one-time payment from the FVEC Fund is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


